DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/710,058 filed 12/11/2019 and Response to Election/Restriction requirement filed 08/23/2022.
Claims 1-20 remain pending in the Application. 
Applicant's election of Group II (claims 11-19) without traverse between Group I and Group II, and with traverse between Group II and Group III in the reply filed on 08/23/2022 is acknowledged.  The traversal is on the ground(s) that “-with traverse as to the restriction between Group I and Group III. In particular, as for the traversal of the restriction between Group II and Group III, it would appear that the search for a hierarchical system of recurrent artificial neural networks could be conducted simultaneously with the search for a recurrent artificial neural network that has regions, as claimed. In other words, there would be no undue burden from simultaneous examination of these inventions”.  This is not found persuasive because as stated in the Requirement for Restriction “Inventions Group I and Groups II, III are related as combination and subcombinations. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). … “The subcombination has separate utility such as a third recurrent artificial neural network and configured to receive indications of the presence of topological patterns and abstract a characteristic of shared of the first and second indications (Group II); and a second hierarchical level includes a third recurrent artificial neural network and configured to receive indications of the presence of topological patterns and abstract a characteristic of shared of the first and second indications (Group III)”. Moreover “Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: a) the inventions have acquired a separate status in the art in view of their different classification; b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).” With respect to Applicants’ Arguments should be noted that Group II and Group III: a) have different classification; b) divertive subject matter is recognized, since each Group has separate utility; c) search will require different classes/subclasses or electronic resources, including different search strategies or search queries. Therefore all three reasons are applied, wherein even one reason would be enough.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third region” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



6.	Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim limitations “first/second/third regions” “configured to” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Wherein three-prong test is: (A) the claim limitation uses the term “region is configured to” that is non-structural term having no specific structural meaning for performing the claimed function; (B) the term “region is configured to” is merely functional language; (C) the term “region is configured to” is not modified by sufficient structure, material, or acts for performing the claimed function. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because Specification describes implementations by different computing devices (paragraphs [0118]-[0121]). Therefore it is not clear what/how implements steps of “region configured to”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

8.	The term “primarily” in claims 11, 13 is a relative term which renders the claim indefinite. The term “primarily” is not defined by the claim, the specification provides description as “primarily—but not necessarily exclusively—" (paragraph [0083]), which is not a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore it is not clear what Applicants intend to mean and regard as the invention.


Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 11-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Storm et al. (US Patent Application Publication 20200184055).
With respect to claim 11 (as best understood) Storm et al. teaches A recurrent artificial neural network (paragraphs [0030], [0032]), comprising: 
a first region that is configured to receive data originating from a first sensor (one of the pattern extraction modules 202/first region comprising one or more classifiers being recurrent neural network (RNN) (paragraphs [0028], [0030], [0032]), wherein one of the, as first pattern extraction modules 202/first region is configured to receive one of the various sets of sensor data 110 from one of the sensors 106/first sensor (paragraphs [0017], [0023], [0038])); 
a second region that is configured to receive data originating from a second sensor, wherein the first sensor differs from the second sensor, wherein the first region is primarily perturbed by data originating from the first sensor and the second region is primarily perturbed by data originating from the second sensor even when both regions are perturbed at the same time (one of the, as second pattern extraction modules 202/second region comprising one or more classifiers being recurrent neural network (RNN) (paragraphs [0028], [0030], [0032]), wherein one of the pattern extraction modules 202/second region is configured to receive one of the various sets of sensor data 110 from one of the sensors 106/second sensor different from first sensor, wherein first pattern extraction modules 202/first region and second pattern extraction modules 202/second region process/analyze data received from first sensor and second sensor respectively (paragraphs [0017], [0023], [0039], [0037])); and 
a third region that is configured to receive results of processing by both the first region and by the second regions, wherein the third region is configured to output indications of the presence of topological patterns of activity that are responsive to the results of the processing by the first region and by the second regions (plurality of  various modules/first region/second region/third region enabling to transfer/send/receive the data between them, wherein one of the module/third region determines degree of correspondence/indication of the presence of topological patterns, such as comparing the output/result of processed  patterns by first pattern extraction modules 202/first region and second pattern extraction modules 202/second region respectively  (paragraphs [0041], [0040])).
With respect to claims 12-13, 16-19 Storm et al. teaches:
Claim 13: wherein the first region is configured to output indications of the presence of topological patterns of activity that are primarily responsive to the input of the data originating from the first sensor (paragraphs [0016], [0028], [0032]).
Claim 16: wherein the first sensor produces a stream of output data and the second sensor produces slower changing or static output data (paragraphs [0038], [0021]).
Claim 17: further comprising a rate coder coupled to rate code the slower changing or static output data and input the rate coded data into the second region at a same time as when the data that originates from the first sensor is input into the first region (paragraphs [0023], [0019], [0004]).
Claim 18: further comprising means for scaling a magnitude of the data originating from the first sensor prior to receipt by the first region, wherein the scaling is based on the data originating from the second sensor (paragraphs [0030]-[0032]).
Claim 19: further comprising an input coupled to inject some of the data originating from the first sensor into a node or link of the recurrent neural network, wherein the input includes a delay or a scaling element, wherein a magnitude of the delay or of the scaling is based on the data originating from the second sensor (paragraphs [0004], [0032], [0038], [0035], [0040]).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim(s) 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storm et al. as applied to claim 12 above, and further in view of Li et al. (US Patent 10,019,506).
	With respect to claims 12, 14-15 Storm et al. teaches limitations of claim 11 from which claims depend. While Storm et al. teaches classifiers being recurrent neural network (RNN), wherein RNN normally represented by graphs comprising connected nodes (paragraph [0032]; claim 10 of Storm et al.), Storm et al. lacks specifics regarding graphs nodes, clique patterns. Li et al. teaches: 
Claim 12: wherein each of the first region and the second region is an identifiably discrete collection of nodes and edges with relatively few node-to-node connections between the first region and the second region (col. 4, ll.63-67; col. 5, ll.1-2; claim 1 of Li et al.).
Claim 14: wherein the topological patterns of activity are clique patterns (col. 9, ll.40-45).
Claim 15: wherein the clique patterns of activity enclose cavities (col. 2, ll.54-62; col. 8, ll.57-60; col. 9, ll.3-5).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Li et al. to teach specific subject matter Storm et al. does not teach, because it provides a technique, wherein the relations between seen and unseen categories are known, i.e., are specified in relationship data received by the image classification system. Using the relationship data, given a new image, the system can output scores for the unseen categories despite the fact that they have no training examples (col. 3, ll.37-42).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
09/01/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851